            Case 1:20-cv-09224-VEC Document 17 Filed 12/14/20 Page 1 of 2

MEMO ENDORSED                                                               USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
  UNITED STATES DISTRICT COURT
                                                                            DOC #:
  SOUTHERN DISTRICT OF NEW YORK
                                                                            DATE FILED: 12/14/2020

  SANCAK DAVARCI and JOSEPH
  CHAMBERS, individually and on                             Civil Action No.: 20-CV-9224 (VEC)
  behalf of all others similarly situated,
                                                            DEFENDANT’S NOTICE OF
                          Plaintiffs,                       MOTION TO COMPEL
                                                            INDIVIDUAL ARBITRATION,
                     v.                                     STRIKE PLAINTIFFS’ CLASS
                                                            ALLEGATIONS AND STAY THE
  UBER TECHNOLOGIES, INC,
                                                            ACTION
                          Defendant.



          PLEASE TAKE NOTICE that, upon the accompanying Declarations of Juan Manuel

  Contreras and Brad Rosenthal, and all the Exhibits annexed thereto, the accompanying

  Memorandum of Law, and all other pleadings and filings in this action, Defendant Uber

  Technologies, Inc., by and through its counsel Littler Mendelson, P.C., hereby moves the Court,

  before the Honorable Valerie E. Caproni, United States District Court Judge, at the United States

  District Courthouse for the Southern District of New York, located at 40 Foley Square, New

  York, New York, 10007, at a date and time convenient to the Court, for an order pursuant to the

  Federal Arbitration Act, 9 U.S.C. § 1, et seq. (or, in the alternative, pursuant to New York State

  law, CPLR § 7501, et seq.) granting Defendant’s Motion to Compel Individual Arbitration,

  Strike Plaintiffs’ Class Allegations and Stay The Action, together with such other relief as the

  Court deems just, proper and equitable.




                                                  1
        Case 1:20-cv-09224-VEC Document 17 Filed 12/14/20 Page 2 of 2




Dated: December 11, 2020
       New York, New York
                                                  /s/ Sean A. Malley
                                                  Andrew M. Spurchise
                                                  Sean A. Malley
                                                  LITTLER MENDELSON, P.C.
                                                  900 Third Avenue
                                                  New York, NY 10022.3298
                                                  212.583.9600
                                                  aspurchise@littler.com
                                                  smalley@littler.com


                                                  Attorneys for Defendant




Plaintiffs must respond to Defendant's motion not later
than January 11, 2021. Defendant may reply in further
support of its motion not later than January 25, 2021.

SO ORDERED.


                             12/14/2020

HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE




                                              2
